Citation Nr: 1817273	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO. 15-23 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956 and from February 1957 to January 1959. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by RO. 

The Veteran's mental disorder is evaluated as 100 percent disabling effective October 2015. A total disability evaluation based on individual unemployability is in effect from August 1998 to October 2015.

The Veteran testified before the undersigned in an October 2015 video-conference hearing. A transcript of the hearing is included in the electronic claims file.

The Board remanded the claim on appeal in November 2015 for further development of the record. Specifically, the Board directed the RO to adjudicate inextricably intertwined issues. The development was completed and the case has been returned to the Board for appellate consideration. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 
 
The Veteran was previously represented by American Legion. However, in March 2016, he granted a power-of-attorney in favor of Virginia Department of Veterans Services. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected disability does not cause the need for regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for entitlement to SMC for aid and attendance have not been met. 38 U.S.C. §§ 1114 (l), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

SMC

The Veteran's service-connected posttraumatic stress disorder (PTSD) is evaluated as 100 percent disabling. He has no other service-connected disorders. 

His non-service-connected disorders include right hip and left hip osteoarthritis, right shoulder degenerative changes, a lumbar spine disorder, chronic bronchitis, an upper respiratory resistance syndrome, chronic obstructive pulmonary disease, sleep apnea, coronary arteriosclerosis, hypertension, a kidney disorder and benign essential tremors. The Veteran was denied service connection for several of these disorders in 2016 and 2017 rating decisions and was so apprised and also notified of his appellate rights. 
The Veteran asserts that his service-connected PTSD causes him to need the regular aid and attendance of another person, entitling him to SMC under 38 U.S.C. § 1114 (l) (2012), which may be established based on the need for aid and attendance. See also 38 CFR §§ 3.350(b), 3.352(2). Such a need means that the Veteran is helpless or so nearly helpless, as to require the regular aid and attendance of another person. A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a). 38 U.S.C. § 1114 (l); 38 C.F.R. § 3.351(b) (2017).

The following factors are considered in determining the need for regular aid and attendance: 

Inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; 

Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; 

Inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; 

      Inability to attend to the wants of nature; or 

Incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

38 C.F.R. § 3.352(a).

The above are only factors for consideration, and it is left to the Board to determine whether a veteran is factually in need of regular aid and attendance. The particular personal functions that a veteran is unable to perform are also considered in connection with their condition as a whole. It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need, however the need must be caused solely by service-connected disabilities. Id. Further, there is no schedular threshold for the award of SMC when granted on the basis of a need for regular aid and attendance.

A February 2014 examination for housebound status or permanent need for regular aid and attendance reflects that the Veteran had severe spinal stenosis and was wheelchair/bed bound. The examiner indicated the Veteran's not being ambulatory restricted his activities and functions. He was confined to his bed for 12 hours for the period from 9pm to 9am and confined to his bed for 8 hours for the period from 9am to 9pm. The Veteran was able to feed himself but unable to stand to prepare his own meals. The examiner indicated that the Veteran needed assistance in bathing and tending to other hygiene needs, reporting that he was unable to bathe himself and was a high fall risk. He was not legally blind and did not require nursing home care. He did require medication management and his spouse helped with his medication management. He had the ability to manage his own financial affairs.

He was in a wheelchair and unable to ambulate more than a few feet before he must sit. Further, he required assistance with ambulation. He had severe osteoarthritis of his hands with nodules, severe pain and stiffness. He was unable to button his clothes. He also had severe pain and weakness in his back and lower extremities. He had loss of range of motion of the neck and spine and had very poor balance, loss of memory, dizziness and weakness of the arm and leg muscles. He could only leave his home for medical appointments but required assistance. 

An August 2014 VA treatment record reflects that the Veteran's posttraumatic stress disorder (PTSD) was severe and affected his health, causing poor self-esteem and poor motivation which led to obesity. He had chronic increased stress/cortisone levels which contributed to inflammation of the body and eventual damage, including vascular disease, coronary artery disease and hypertension. He also had prolonged problems with insomnia due to his PTSD which contributed to memory problems, depression, poor concentration and obesity. He was bedbound; had very poor mobility; and, was a high fall risk due to very severe spinal stenosis. He needed daily assistance with meal preparation, bathing/showering and dressing. He was bed bound most of the day. The physician opined that the Veteran qualified for aid and attendance.

A May 2015 examination for housebound status or permanent need for regular aid and attendance reflects that the Veteran had PTSD and severe osteoarthritis. The examiner indicated the Veteran's not being ambulatory restricted his activities and functions. He was confined to his bed for 12 hours for the period from 9pm to 9am and confined to his bed for 8 hours for the period from 9am to 9pm. The Veteran was unable to feed himself due to severe tremor which caused him to spill food on himself. He was also unable to stand to prepare his own meals. The examiner indicated that the Veteran needed assistance in bathing and tending to other hygiene needs, reporting that he required total assistance with bathing and personal hygiene. He was not legally blind and did not require nursing home care. He did require medication management and his spouse helped with his medication management because his PTSD led to mental confusion which would cause him to forget to take his medication. He had the ability to manage his own financial affairs.

He was in a wheelchair and unable to ambulate more than a few feet before he must sit. Further, he required assistance with ambulation. He had severe osteoarthritis of his hands with nodules, severe pain and stiffness. He was unable to button his clothes. He also had severe pain and weakness in his back and lower extremities. He had loss of range of motion of the neck and spine and had very poor balance, loss of memory, dizziness and weakness of the arm and leg muscles. He could only leave his home for medical appointments but required assistance. 

An October 2015 examination for housebound status or permanent need for regular aid and attendance reflects that the Veteran had severe osteoarthritis, spinal stenosis, chronic severe pain, benign essential tremor, PTSD, chronic bronchitis and obesity. The examiner indicated the Veteran's spinal stenosis and arthritis restricted his activities and functions. He was confined to his bed for 10 hours for the period from 9pm to 9am and confined to his bed for 5 hours for the period from 9am to 9pm. The Veteran was unable to feed himself as he had benign essential tremor and severe osteoarthritis of the spine and hands with poor fine motor ability. He was unable to prepare his own meals due to the tremor and severe arthritis and could not stand to prepare his meals. The examiner indicated that the Veteran needed assistance in bathing and tending to other hygiene needs, reporting that due to the tremor and severe arthritis he needed assistance with bathing and dressing. He was not legally blind; did not require nursing home care; and did not require medication management. He had the ability to manage his own financial affairs.

He was in a motorized scooter and unable to walk more than a few steps unassisted. He had significant diminished fine motor skills due to severe osteoarthritis of his spine and hands. He was unable to feed himself. He had severe osteoarthritis of the lower lumbar spine and spinal stenosis causing severe pain, buckling of the knees and inability to walk unassisted. He had very poor balance and fell frequently. He was very stiff and had poor range of motion of both the cervical and lumbar spine. The physician reported that the Veteran was advanced in age with poor balance, worsening memory with time and inability to stand or walk unassisted. He could only leave his home for medical appointments.

Here, while the Veteran's PTSD was shown to have led to some mental confusion and memory loss which would cause him to forget to take his medication, the record does not otherwise contain any competent medical evidence that his service-connected PTSD renders him helpless in the performance of the activities of daily living or in protecting himself from the everyday hazards and dangers incident to his environment. The record is clear, the Veteran's non-service-connected severe spinal stenosis, osteoarthritis and benign essential tremor restrict his activities and functions and cause him to require the need for regular aid and attendance of another. 

As his service-connected PTSD has not caused him to need the regular aid and attendance of another person, entitlement to SMC based upon the need for aid and attendance is denied. The preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C. § 5107(b).


ORDER

Entitlement to SMC for aid and attendance is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


